                         Case 2:19-cv-00579-APG-NJK Document 10 Filed 05/15/19 Page 1 of 2



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      PRISCILLA L. O’BRIANT
                    3 Nevada Bar No. 010171
                      Priscilla.OBriant@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendant
                    7 USAA Federal Savings Bank

                    8                                   UNITED STATES DISTRICT COURT
                    9                             DISTRICT OF NEVADA, SOUTHERN DIVISION
                   10                                                 ***
                   11 DARLENE S. BEDFORD,                                CASE NO. 2:19-cv-579-APG-NJK

                   12                      Plaintiff,                    STIPULATION AND ORDER
                                                                         EXTENDING DEADLINE FOR THE
                   13             vs.                                    FILING OF DEFENDANT USAA
                                                                         FEDERAL SAVINGS BANK’S
                   14 EQUIFAX INFORMATION SERVICES,                      RESPONSE TO PLAINTIFF’S
                      LLC; CARMAX AUTO FINANCE;                          COMPLAINT
                   15 PENNYMAC LOAN SERVICES LLC;
                      USAA FEDERAL SAVINGS BANK,
                   16
                                 Defendants.
                   17

                   18            IT IS HEREBY STIPULATED AND AGREED, by and between Defendants, USAA
                   19 Federal Savings Bank, (“USAA”), by and through their attorneys of record, Robert W. Freeman,

                   20 Esq., of Lewis Brisbois Bisgaard & Smith LLP, and Plaintiff Darlene S. Bedford, by and through

                   21 her counsel of record, David H. Krieger, Esq., of Haines & Kreiger, that:

                   22            The due date for the USAA’s Response to Plaintiff’s Complaint (ECF No. 1), be extended
                   23 fourteen (14) days, from May 20, 2019, to June 3, 2019.

                   24            Reason for the Extension:
                   25            Because of the complexity of the claims made in Plaintiff’s Complaint, USAA needs
                   26 additional time to perform an investigation prior to filing a responsive pleading. This is USAA’s

                   27 …

                   28 …
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4828-2994-4215.1
ATTORNEYS AT LAW
                         Case 2:19-cv-00579-APG-NJK Document 10 Filed 05/15/19 Page 2 of 2



                    1 first request to extend this deadline, which is made in good faith and not for purposes of delay.

                    2 DATED this 15th day of May, 2019.                     DATED this 15th day of May, 2019.

                    3 HAINES & KREIGER                                      LEWIS BRISBOIS BISGAARD & SMITH               LLP

                    4
                        By: /s/ Shawn W. Miller                             By: /s/ Robert W. Freeman
                    5       DAVID H. KRIEGER, ESQ.                              ROBERT W. FREEMAN, ESQ.
                            Nevada Bar No. 9086                                 Nevada Bar No. 3062
                    6       SHAWN W. MILLER, ESQ.                               PRISCILLA L. O’BRIANT, ESQ.
                            Nevada Bar No. 7825                                 Nevada Bar No. 10171
                    7
                            8985 S. Eastern Avenue, Suite 350                   6385 S. Rainbow Boulevard, Suite 600
                    8       Henderson, Nevada 89123                             Las Vegas, Nevada 89118
                            Attorneys for Plaintiff                             Attorneys for Defendants
                    9                                                           USAA Federal Savings Bank
                   10            IT IS SO ORDERED:
                   11

                   12                                        ____________________________________
                                                             UNITED  STATES
                                                             United States   DISTRICT
                                                                           Magistrate   JUDGE
                                                                                      Judge
                   13

                   14                                                May 15, 2019
                                                             DATED: ________________________
                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4828-2994-4215.1                                2
